ORDER OF CONTEMPT
PER CURIAM.
Appellant’s brief was originally due on June 28, 2003, in the above-numbered appeal, styled David Glen Johnson v. State of Texas, cause number 867593 in the 248th District Court of Harris County, Texas. We granted a motion for extension of time to file the brief to his retained counsel, Norman Silverman, on September 4, 2003, ordering the brief due on September 27, 2003. However, the brief was not filed.
Therefore, on October 16, 2003, this Court issued an ORDER TO FILE BRIEF OR TO SHOW CAUSE, directing Silverman to file appellant’s brief no later than December 15, 2003 at 5:00 p.m. The order directed Silverman to file on or before 5:00 p.m. on December 15, 2003, appellant’s brief or his affidavit and, if necessary, the affidavits of others, setting forth facts denying or excusing his contempt for failing to file appellant’s brief no later than December 15, 2003 at 5:00 p.m. The order also provided:
FAILURE OF NORMAN SILVER-MAN TO FILE EITHER THE BRIEF OR SHOW CAUSE AFFIDAVIT(S) BY THE DATE AND TIME HEREIN SET FORTH SHALL RESULT IN THE ISSUANCE OF A JUDGMENT OF CONTEMPT.
The October 16, 2003 order was personally served on Silverman on November 14, 2003.
Nevertheless, Silverman did not file appellant’s brief or his affidavit on or before December 15, 2003 at 5:00 p.m. He did not file appellant’s brief until the following day, December 16, 2003. He did not file an affidavit setting forth facts denying or excusing his contempt for failing to file appellant’s brief no later than 5:00 p.m. on December 15, 2003.
Accordingly, we hold that Norman Sil-verman is in contempt for violating this Court’s order of October 16, 2003.
NOW, THEREFORE IT IS ORDERED, ADJUDGED AND DECREED by the Court of Appeals, First District of Texas, that the same Norman Silverman shall be fined in the amount of $500 payable in cash to the Clerk of the Court of Appeals, First District of Texas, on or before 5:00 p.m. on January 26, 2004. If Norman Silverman fails to pay the $500 cash fine to the Clerk of this Court on or before 5:00 p.m. on January 26, 2004, this Court will issue a warrant for his arrest.
IT IS ORDERED that this Order of Contempt be personally served on Norman Silverman.
IT IS FURTHER ORDERED that the Clerk of this Court mail a copy of this Order of Contempt to the State Bar of Texas Grievance Committee, 1111 Fannin, Houston, Texas, 77002.
IT IS SO ORDERED.